ACCEPTED
                                                                                                    14-15-00504-CV
                                                                                    FOURTEENTH COURT OF APPEALS
                                                                                                 HOUSTON, TEXAS
                                                                                               7/13/2015 4:19:43 PM
                                                                                              CHRISTOPHER PRINE
                                                                                                             CLERK

                                      CASE NO. 14-1S-00S04-CV

IN THE INTEREST OF                                  §         IN THE FOURTEENTH
                                                    §                          FILED IN
                                                                        14th COURT OF APPEALS
K.T. & R.D.T.,                                      §         COURT OF APPEALS
                                                                           HOUSTON, TEXAS
                                                    §                   7/13/2015 4:19:43 PM
        Children.                                   §         AT HOUSTONCHRISTOPHER A. PRINE
                                                                                 Clerk
                            JOINT MOTION TO DISMISS APPEAL

TO THE HONORABLE JUDGES OF THE FOURTEENTH COURT OF APPEALS:

       Appellant and appellees ask the Court to dismiss this appeal.

                                           INTRODUCTION

        1.     Appellant is Elisa Marie Moreno; appellees are Richard Dale Touchstone and the

Office of the Attorney General Child Support Division.

       2.      Appellant perfected the appeal on June 8, 2015, when she filed a notice of appeal.

                                   ARGUMENT & AUTHORITIES

        3.     The Court has the authority under Texas Rule of Appellate Procedure 42.1 (a)(2) to

grant this joint motion to dismiss.

        4.     The parties have reached an agreement to compromise and settle their differences

in the suit In the Interest ofKT    & R.D.T, cause number 07-FD-2827 in the County Court at Law

No.2 of Galveston County, Texas. See Rule 11 agreement attached as exhibit 1.

        5.     The parties ask the Court to set aside the trial court's judgment without regard to

the merits and remand the case to the trial court for rendition of judgment in accordance with the

parties' agreement. TEX. R. APP. P. 42. 1(a)(2)(B).

                                            CONCLUSION

        6.     The parties have reached an agreement to compromise and settle their differences

in the suit In the Interest ofKT    &   R.D.T, cause number 07-FD-2827 in the County Court at Law
No.2 of Galveston County, Texas. The parties ask the Court to set aside the trial court's judgment

without regard to the merits and remand the case to the trial court for rendition of judgment in

accordance with the parties' agreement.

                                            PRAYER

       7.      For these reasons, the parties ask the Court to grant this joint motion to dismiss.

Costs on appeal should be taxed in accordance with the parties' agreement.

                                                 Respectfully submitted,

                                                 By:    /s/ Julia C. Hatcher
                                                        JULIA HATCHER
                                                        Attorney for Appellant
                                                        State Bar No.: 24004692
                                                         1622 Campbell Lane
                                                        Galveston, TX 77551
                                                        Cell: (409) 599-6685
                                                        Fax: (409) 744-1283
                                                        Email: jhat788699@aol.com
AGREED:

By     /s/ Lynette Briggs
       LYNETTE BRIGGS
       Attorney for Appellee, Richard Touchstone
       State Bar No.: 24027109
       P. O. Box 46
       Hitchcock, TX 77563
       Tel:    (409) 986-6565
       Fax:    (409) 986-9189
       Email: lbriggslaw@verizon.net

BY:~
       DIANNA M. NORTON /K",f.: Ce~"f)
       Attorney for Appellee, Attorney General of Texas
       State Bar No.: 24052227 /JC(OJ'J,)~T
       5300 FM 2004
       LaMarque, TX 77568
       Tel.: 409-986-7688
       Fax:   409-986-9663
       Email: csd-Iegal-603@texasattorneygeneral.gov




                                                 2
                                                 NO. 07FD2827

IN THE INTEREST OF                                           §    INCOUNTYCOURTATLAW
                                                             §

~;:~-Z,~~~~l,AND
'-"),-i,  ~"'6      Q. V   -1 . - - ~-
                                                             §
                                                             §
                                                             §
                                                                  NUMBER TWO


CHILDREN                                                     §    GALVESTON COUNTY, TEXAS

                                       Rule 11 AGREEMENT



   1. ELISA MORENO'S                   CHILD SUPPORT SHA!t1 BE SET AT
      ~           @,~O ~  '''81\        EFFECTIVE \-\'\ 1')  V;;;
                                                                 "S tJ~
                                                                          <   •




                  -15"0      \"'~~             ,-,    '-\\
   2. PARTIES AGREE THAT THE APPEAL SHALL BE ABANDONED AND FURTHER
      ACTIONS IN THIS CAS~BY THE RULES OF CIVIL P03,0CEDURE AND _THE
       TEXAS ~~MILY CODE.                     c,\",,\ \-e ,,\b""J,"""'-           b'--\   ,~~\   ~&r'S\~\\
      ~           CO ~~                ~L-"" ,,'-"(U~~               \3-\ ~\~                    UCt~*   '


                                   .   . aard Touchstone




Julia Hatcher attorney for Elisa Moreno




Texas Attorney General


     h'I7~
    tifo/
            LI'-' ---
            i."